The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-26 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 13-14, 18-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hood’151 et al. (U.S. Patent 9,464,151).
With regard to the limitations of claim 1, Hood’151 discloses a composition comprising: 1) a copolymer of hydroxyethylpyrrolldone methacryla!e/g!ycidyl methacrylate having a structure similar to the structure, as shown (formula, comprising pyrrolidone methacrylate and glycidyl methacrylate units (col. 14, lines 35-50), and ii) one or more surface-active moiety (incorporation of acetoacetate functionality provides functionalizing the surface, i.e., with the surface-active function, of the particles with of the particles with either new organic or inorganic features (col. 28, lines 20-40); wherein a and bare numbers, mole percent, the sum is less than 100 (w, x, y, and z are mole percent, the sum of which is 100 percent. and where x, w and y are 1 to 97 percent, i.e., where the sum of x and z is less than 100 percent (col. 3, lines 15-25; col. 11, lines 20-35); wherein the copolymer is covalently linked to the surface-active moiety (incorporation of acetoacetate in the polyvinyl polypyrrolidone based pigment results in surface modification and functionalizing of the pigment particles, i.e., where functional groups are covalently attached to the entities to be modified (col. 28, lines 20-40), R is H (formula, the hydrogen atoms are attached to the carbon atoms in the polymeric backbone, as shown (col. 14, lines 35-50), and in a separate embodiment Hood further discloses the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer (-CH2-CH2-O-C(O)- linker is between the pyrrolidone moiety and the backbone of the polymer in the copolymer formula (col. 4, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, as previously disclosed by Hood in a separate embodiment (col. 4, lines 50-65), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
Further, provided that in both embodiments Hood’151 discloses pyrrolidone based copolymers (col. 4, lines 50-65; col. 14, lines 35-50) for modification of the pigment particles (col. 28, lines 20-40), the modification to Hood's structure, of providing for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, would provide the benefit of adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
With regard to the limitations of claim 3, Hood’151 discloses the composition according to claim 1, and Hood’151 further discloses that a and b are numbers, mole percent, ranging from about 5 to about 95 (w, x, y, and z are mole percent, the sum of which is 100 percent, and where x, wand y are 1 to 97 percent and z is 0 to 96 percent, and where variables x and z are identical to the variables a and b of the instant application (col. 3, lines 15-25; col. 11, lines 20-35).
With regard to the limitations of claim 4, Hood’151 discloses the composition according to claim 1, and Hood’151 further discloses that the sum of a and b is a number, mole percent, ranging from about 40 to about 99.99 (w. x, y, and z are mole percent, the sum of which is 100 percent, and where x, w and y are 1 to 97 percent and z is 0 to 96 percent, i.e., where the sum of x and z is ranging from 1 to 98 percent (col. 3, lines 15-25; col. 11, lines 20-35).
With regard to the limitations of claim 5, Hood’151 discloses the composition according to claim 1, and Hood’151 further discloses that the surface-active moiety is organic moiety, and the incorporation of acetoacetate functionality provides functionalizing the surface of the particles with either new organic or inorganic features (col. 28, lines 30-40).
With regard to the limitations of claim 6, Hood’151 discloses the composition according to claim 1, and Hood’151 further discloses that the surface-active moiety comprises a reactive functionality -COOH, and the fixing agent is an amphoteric polymer containing reactive carboxyl groups (col. 38, lines 55-65).
With regard to the limitations of claim 7, Hood’151 discloses the composition according to claim 5, and Hood’151 further discloses that the organic moiety is selected from natural (the copolymer was produced with hydroxyethyl cellulose HEC, which is the natural moiety, as disclosed in claims 8-9 of the instant application (col. 34, lines 45-55; col. 45, lines 10-40) and synthetic moieties, and the fixing polymer can be a silicone or non-silicone polyurethane, which is the synthetic moiety, as disclosed in claim 13 of the instant application (col. 39, lines 10-20).
	With regard to the limitations of claim 8, Hood’151 discloses the composition according to claim 7, and Hood’151 further discloses that the natural moiety is polysaccharide, and the copolymer was produced with hydroxyethyl cellulose, which is the polysaccharide, as disclosed in claim 9 of the instant application (col. 34, lines 45-55; col. 45, lines 10-40).
With regard to the limitations of claim 9, Hood’151 discloses the composition according to claim 8, and Hood’151 further discloses that the polysaccharide moiety is hydroxyethyl cellulose (the copolymer was produced with hydroxyethyl cellulose, which is the polysaccharide, as disclosed in claim 9 of the instant application (col. 34, lines 45-55; col. 45, lines 10-40).
With regard to the limitations of claim 13, Hood’151 discloses the composition according to claim 7, and Hood’151 further discloses that the synthetic moiety is selected from polyurethane and silicone polymer, and the fixing agent is silicone or non-silicone polyurethane (col. 39, lines 10-20).
With regard to the limitations of claim 14, Hood’151 discloses the composition according to claim 5, Hood’151 further discloses that the modified inorganic moiety is modified aluminum oxide (films of PVP/MAN/AAEM with Al2O3 wire made based on acetoacetoxyethyl methacrylate AAEM monomer chelation of alumina, i.e., where Al2O3 is modified with AAEM monomer, and where AAEM monomer is covalently linked to the rest of the polymer chain in the co-polymer (col. 75, lines 45-60).
With regard to the limitations of claim 18, Hood’151 discloses a composition comprising: i) a copolymer of hydroxyethylpyrrolidone methacrylate/glycidyl methacrylate having the structure similar to the structure, as shown (formula comprising pyrrolidone methacrylate and glycidyl methacrylate units in col. 14, lines 35-50), and ii) one or more surface-active moiety (incorporation of acetoacetate functionality provides functionalizing the surface, i.e., with the surface active function, of the particles with either new organic or inorganic features (col. 28, lines 20-40); wherein a and bare numbers, mole percent, the sum is less than 100 (w, x, y, and z are mole percent, the sum of which is 100 percent, and where x, wand y are 1 to 97 percent, i.e., where the sum of x and z is less than 100 percent (col. 3, lines 15-25; col. 11, lines 20-35); wherein the copolymer is covalently linked to the surface-active moiety (incorporation of
acetoacetate in the polyvinyl polypyrrolidone based pigment results in surface modification and functionalizing of the pigment particles, i.e., where functional groups are covalently attached to the entities to be modified (col. 28, lines 20-40), R is H (formula, the hydrogen atoms are attached to the carbon atoms in the polymeric backbone, as shown (col. 14, lines 35-50); and wherein the surface-active moiety is hydroxyethyl cellulose (the copolymer was produced with hydroxyethyl cellulose, which is the polysaccharide, as disclosed in claim 9 of the instant application (col. 34, lines 45-55; col. 45, lines 10-40), and in a separate embodiment Hood’151 further discloses the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer (-CH2-CH2-O-C(O)- linker is between the pyrrolidone moiety and the backbone of the polymer in the copolymer formula (col. 4, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, as previously disclosed by Hood’151 in a separate embodiment (col. 4, lines 50-65), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
With regard to the limitations of claim 19, Hood’151 discloses a composition comprising: I) i) a surface-active moiety (the composition comprising small amount of insoluble indigo pigment, incorporation of functionality provides functionalizing the surface, i.e., with the surface-active function, of the pigment particles with either new organic or inorganic features (col. 28, lines 20-40; col. 64, lines 1-20) and a copolymer of hydroxyethylpyrrolidone methacrylate/glyceryl methacrylate (the composition comprising 1.0 g of VPN A/GMA copolymer dissolved in solvent, and a small amount of indigo pigment and 1.0 g Xtend 226 (col. 64, lines 1-20) having the structure, similar to the structure, as shown (the composition comprising vinylpyrrolidone and glycidyl methacrylate units in VPNA/GMA copolymer, before the composition was cross-linked and modified by diethylene tetra-amine DETA (col. 64, lines 1-20), wherein a and bare mole percent, the sum is less than 100 (w, x, y, and z are mole percent, the sum of which is 100 percent, where the sum of x and z is less than 100 percent, and where the reaction of the glycidyl methacrylate GMA monomers with diethylene tetra-amine DETA produce the number of cross-linked functionalities up to the number equal to the number of glycidyl methacrylate moieties (col. 3, lines 15-25; col. 11, lines 20-35; col. 64, lines 1-20); R is H (formula, the hydrogen atoms are attached to the carbon atoms in the polymeric backbone of the vinylpyrrolidone and glycidyl methacrylate (col. 64, lines 1-20), and wherein said copolymer is covalently linked to the surface-active moiety (the composition comprising small amount of insoluble indigo pigment, incorporation of functionality provides functionalizing the surface, i.e., with the surface-active function, of the pigment particles with either new organic or inorganic features (col. 28, lines 20-40; col. 64, lines 1-20) and II) about 1.0 wt. percent to about 99 wt. percent of at least one additive (the composition comprising 1.0 g of VPN A/GMA copolymer dissolved in solvent, and 1.0 g Xtend 226, i.e., where the composition comprises about 50 wt. percent of Xtend 226 (col. 64, lines 1-20), and in a separate embodiment Hood further discloses a composition comprising about 0.1 wt. percent to about 30 wt. percent of a copolymer (30 g of VPNCap/AcAc copolymer was dissolved in 90 g of isopropanol, then 0.90 g phenoxyethyl acrylate and 0.03 g of DBN base was added, i.e., thus resulting in about 25 wt. percent solution of copolymer (col. 67, lines 40-50), and further discloses the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer (-CH2-CH2-O-C(O)- linker is between the pyrrolidone moiety and the backbone of the polymer in the copolymer formula (col. 4, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for a composition comprising about 0.1 wt. percent to about 30 wt. percent of a copolymer, and further to have provided for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, as previously disclosed by Hood’151 in a separate embodiment (col. 4, lines 50-65; col. 67, lines 40-50), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
	With regard to the limitations of claim 20, Hood’151 discloses the composition according to claim 19, and in a separate embodiment Hood’151 further discloses that the additive is useful in an application pigment additive (the composition comprising 1.0 g of VPN A/GMA copolymer with a small amount of indigo pigment, and further, the dry coating comprises up to 90 percent by weight of a pigment (col. 64, lines 1-20; col. 75, lines 45-53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for wherein the additive is useful in an application pigment additive, as previously disclosed by Hood in a separate embodiment (col. 64, lines 1-20; col. 75, lines 45-53), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
With regard to the limitations of claim 21, Hood’151 discloses a cross-linked copolymer of hydroxyethylpyrrolidone methacrylate/ glycidyl methacrylate having the structure similar to the structure, as shown (i) (the vinylpyrrolidone, vinyl acetate and glycidyl methacrylate copolymer VPNA/GMA was cross-linked with diethylene tetra-amine DETA, where diethylene tetra-amine or the diethylene tetraamine is the difunctional moiety, as disclosed in claim 23 of the instant application (col. 64, lines 1-20) wherein a, b, care numbers, mole percent, the sum of which is less than 100 (w, x, y, and z are mole percent, the sum of which is 100 percent, where the sum of x and z is less than 100 percent, and where the reaction of the glycidyl methacrylate GMA monomers with diethylene tetra-amine DETA produce the number of cross-linked functionalities up to the number equal to the number of glycidyl methacrylate moieties (col. 3, lines 15-25; col. 11, lines 20-35; col. 64, lines 1-20) and L is difunctional moiety (diethylene tetra-amine DETA comprise two terminal amino groups capable to cross-link epoxide (col. 64, lines 1-20), R is H (formula, the hydrogen atoms are attached to the carbon atoms in the polymeric backbone of the vinylpyrrolidone and glycidyl methacrylate (col. 64, lines 1-20), and in a separate embodiment Hood’151 further discloses the copolymer comprising CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer (-CH2-CH2-O-C(O)- linker is between the pyrrolidone moiety and the backbone of the polymer in the copolymer formula (col. 4, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cross-linked copolymer, as previously disclosed by Hood’151, in order to have provided for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, as previously disclosed by Hood’151 in a separate embodiment (col. 4, lines 50-65), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
With regard to the limitations of claim 22, Hood’151 discloses the cross-linked copolymer according to claim 21, and Hood’151 further discloses that the c is a number, mole percent (w, x, y, and z are mole percent, the sum of which is 100 percent, where the sum of x and z is less than 100 percent, and where the reaction of the glycidyl methacrylate GMA monomers with diethylene tetra-amine DETA produce the number of cross-linked functionalities up to the number equal to the number of glycidyl methacrylate moieties (col. 3, lines 15-25; col. 11, lines 20-35; col. 64, lines 1-20), and in a separate embodiment Hood’151 further discloses wherein the c is ranging from about 0.01 to about 40 (4 mol percent of the glycidyl methacrylate were used in the VP/MAN/GMA/Allyl AcAc copolymer, i.e., up to 4 mol percent of the glycidyl methacrylate can participate in cross-linking (col. 62, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cross-linked copolymer, as previously disclosed by Hood’151, in order to have provided for wherein the c is ranging from about 0.01 to about 40, as previously disclosed by Hood in a separate embodiment (col. 62, lines 50-65), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
With regard to the limitations of claim 23, Hood’151 discloses the cross-linked copolymer according to claim 21, and Hood’151 further discloses that the difunctional moiety is diethylene tetra-amine (the vinylpyrrolidone, vinyl acetate and glycidyl methacrylate copolymer VPN A/GMA was cross-linked with diethylene tetra-amine DETA (col. 64, lines 1-20).
With regard to the limitations of claim 25, Hood’151 discloses a composition comprising: I) a cross-linked copolymer of hydroxyethylpyrrolidone methacrylate/glyceryl methacrylate (the composition comprising 1.0 g of VPN A/GMA copolymer dissolved in solvent, 3 drops of DET A, a small amount of indigo pigment and 1.0 g Xtend 226 (col. 64, lines 1-20) having a structure similar to the structure, as shown (the vinylpyrrolidone, vinyl acetate and glycidyl methacrylate copolymer VPN A/GMA was cross-linked with diethylene tetra-amine DETA, where diethylene tetra-amine or the diethylene tetra-amine is the difunctional moiety, as disclosed in claim 23 of the instant application (col. 64, lines 1-20): wherein a, b, care numbers, mole percent, the sum of which is less than 100 (w, x, y, and z are mole percent, the sum of which is 100 percent, where the sum of x and z is less than 100 percent, and where the reaction of the glycidyl methacrylate GMA monomers with diethylene tetra-amine DETA produce the number of cross-linked functionalities up to the number equal to the number of glycidyl methacrylate moieties (col. 3, lines 15-25; col. 11, lines 20-35; col. 64, lines 1-20) and L is difunctional
moiety (diethylene tetra-amine DETA comprise two terminal amino groups capable to cross-link epoxide (col. 64, lines 1-20), R is H (formula, the hydrogen atoms are attached to the carbon atoms in the polymeric backbone of the vinylpyrrolidone and glycidyl methacrylate (col. 64, lines 1-20), and II) about 1.0 wt. percent to about 99 wt. percent of at least one additive (the composition comprising 1.0 g of VPNA/GMA copolymer dissolved in solvent, 3 drops of DETA and 1.0 g Xtend 226, i.e., where the composition comprises about 50 wt. percent of Xtend 226 (col. 64, lines 1-20), and in a separate embodiment Hood further discloses a composition comprising about 0.1 wt. percent to about 30 wt. percent of a copolymer (30 g of VPNCap/AcAc copolymer was dissolved in 90 g of isopropanol, then 0.90 g phenoxyethyl acrylate and 0.03 g of DBN base was added, i.e., thus resulting in about 25 wt. percent solution of copolymer  (col. 67, lines 40-50), and Hood’151 further discloses the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer (-CH2-CH2-O-C(O)- linker is between the pyrrolidone moiety and the backbone of the polymer in the copolymer formula (col. 4, lines 50-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for a composition comprising about 0.1 wt. percent to about 30 wt. percent of a copolymer, and further to have provided for the copolymer comprising -CH2-CH2-O-C(O)- linker between the pyrrolidone moiety and the backbone of the polymer, as previously disclosed by Hood’151 in a separate embodiment (col. 4, lines 50-65; col. 67, lines 40-50), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
	With regard to the limitations of claim 26, Hood’151 discloses the composition according to claim 25, and in a separate embodiment Hood further discloses that the additive is useful in an application pigment additive (the composition comprising 1.0 g of VPN A/GMA copolymer with a small amount of indigo pigment, and further, the dry coating comprises up to 90 percent by weight of a pigment (col. 64, lines 1-20; col. 75, lines 45-53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided that the additive is useful in an application of pigment additive, as previously disclosed by Hood in a separate embodiment (col. 64, lines 1-20; col. 75, lines 45-53), for adjusting the properties of the copolymers used for modification of the pigment particles (col. 28, lines 20-40).
Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hood’151 et al. 151 et al. (U.S. Patent 9,464,151) as applied to claims 1, 3-9, 13-14, 18-23, and 25-26 above and further in view of Hood’131 (U.S. Patent Application Publication 2016/0053131 A1) and Bandari et al. "Ring-Opening Metathesis Polymerization Based Pore-Size-Selective Functionalization of Glycidyl Methacrylate Based Monolithic Media: Access to Size-Stable Nanoparticles for Ligand-Free Metal Catalysis", Chemistry A European Journal,  2010, Vol. 16, No. 15, page 2, scheme 1.  
With regard to the limitations of claim 2, Hood;151 discloses that hydroxyethylpyrrolidone methacrylate/glycidyl methacrylate copolymer is covalently linked to a surface-active moiety having the structure similar to the structure, as shown (formula, comprising pyrrolidone methacrylate and glycidyl methacrylate units (col. 14, lines 35-50). 
However, Hood’151 does not disclose the formula where a part of the glycidyl moieties are attached to the surface agent, and the remaining glycidyl moieties are hydrolyzed.
Hood’131 discloses the composition comprising hydroxyethylpyrrolidone
methacrylate and glycidyl methacrylate (the coating composition comprising N-vinyl amide monomer and vinyl acetate monomer, where the N-vinyl amide monomer is hydroxyethylpyrrolidone methacrylate and vinyl acetate monomer is glycidyl methacrylate (claims 1-3).
Bandari discloses the process of modification of the glycidyl moieties, so that the glycidyl moieties become attached to the modifying substance or become hydrolyzed (scheme 2 shows that depending on the pore size of the GMA-based monoliths, the reaction with norborn-5-en-2-ylmethylamine results either in covalent attachment of the norborn-2-ene groups to the glycidyl moieties, or hydrolysis of the glycidyl moieties; page 2, scheme 2). 
With regard to the limitations of claim 24, Hood’151 discloses the hydroxyethylpyrrolidone methacrylate/glycidyl methacrylate copolymer is covalently linked to a surface-active moiety having the structure similar to the structure, as shown (formula, comprising pyrrolidone methacrylate and glycidyl methacrylate units in
column 14, lines 35-50). However, Hood’151 does not disclose the formula where a part of the glycidyl moieties are attached to the surface agent, and the remaining glycidyl moieties are hydrolyzed. 
Hood’131 discloses the composition comprising hydroxyethylpyrrolidone methacrylate and glycidyl methacrylate (the coating composition comprising N-vinyl amide monomer and vinyl acetate monomer, where the N-vinyl amide monomer is hydroxyethylpyrrolidone methacrylate and vinyl acetate monomer is glycidyl methacrylate (claims 1-3). 
Bandari discloses the process of modification of the glycidyl moieties, so that the glycidyl moieties become attached to the modifying substance or become hydrolyzed (scheme 2 shows that depending on the pore size of the GMA-based monoliths, the reaction with norborn-5-en-2-ylmethylamine results either in covalent attachment of the norborn-2-ene groups to the glycidyl moieties, or hydrolysis of the glycidyl moieties (page 2, scheme 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate two trifluoromethyl group (-CF3) as independently taught by Hood’131 and Bandari in Yoon’s polymerizable fluorinated ester compound in order to obtain a copolymer where a part of the glycidyl moieties are attached to the surface agent, and the remaining glycidyl moieties are hydrolyzed, with reasonable expectation of success based on similarity in chemical structure and function (US’131, claims 1-3; Bandari, page 2, scheme 2), and thus to arrive at the subject matter of instant claims 2 and 24.
An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4(c).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hood’151 et al. (U.S. Patent 9,464,151) as applied to claims 1, 3-9, 13-14, 18-23, and 25-26 above and further in view of Nakayama et al. (U.S. Patent 4,352,902).
With regard to the limitations of claim 10, Hood’151 discloses the composition according to claim 7, and Hood151 further discloses wherein the moiety is on polysaccharide (the copolymer was produced with hydroxyethyl cellulose, which is the polysaccharide, as disclosed in claim 9 of the instant application (col. 34, lines 45-55; col. 45, lines 10-20, 30-40). Hood’151 does not disclose that the semisynthetic moiety is one or more synthetic polymers grafted on a polysaccharide. 
However, Nakayama discloses wherein the semisynthetic moiety is one or more synthetic polymers grafted on a polysaccharide (the resin reacts gratingly with the unsaturated monomer the polymerization to form a side chain, i.e., thus producing the synthetic polymer, the grafted product is formed polymerizes in situ with the cellulose derivative (col. 3, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood151, in order to have provided for wherein the semisynthetic moiety is one or more synthetic polymers grafted on a polysaccharide, as previously disclosed by Nakayama (col. 3, lines 20-25), for adjusting the properties of the modified pigment particles (Hood’151; col. 28, lines 20-40). Further, provided that Hood’151 and Nakayama both disclose the surface modification (Hood; col. 28, lines 20-40) (Nakayama; col. 1, lines 1-15; col. 15, lines 50-55), using cellulose derivatives (Hood; col. 34, lines 45-55; col. 45, lines 10-20, 30-40) (Nakayama; col. 3, lines 20-25), the modification to Hood’151's composition, of providing for wherein the semisynthetic moiety is one or more synthetic polymers grafted on a polysaccharide, would provide the benefit of adjusting the properties of the modified pigment particles (Hood’151; col. 28, lines 20-40).
With regard to the limitations of claim 11, the combined teaching of Hood’151 and Nakayama discloses the composition according to claim 10, but Hood’151 does not disclose that the synthetic polymer is prepared from alkyl meth(acrylates). 
However, Nakayama discloses wherein the synthetic polymer is prepared from alkyl meth(acry1ates) (n-butyl methacrylate was used for grafting of the ethylhexyl methacrylate comprising resin on the nitrocellulose or cellulose acetate butyrate (col. 16, lines 5-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for wherein the synthetic polymer is prepared from alkyl meth(acrylates), as previously disclosed by Nakayama (Nakayama; col. 16, lines 5-50), for adjusting the properties of the modified pigment particles (Hood; col. 28, lines 20-40).
With regard to the limitations of claim 12, the combined teaching of Hood151 and Nakayama discloses the composition according to claim 10, but Hood151 does not disclose that the polysaccharide is hydrophobically modified cellulose. 
However, Nakayama discloses wherein the polysaccharide is hydrophobically modified cellulose and n-butyl methacrylate was used for grafting of the ethylhexyl methacrylate comprising resin on the nitrocellulose or cellulose acetate butyrate, i.e., the hydrophobically modified cellulose (col. 16, lines 5-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood151, in order to have provided for wherein the polysaccharide is hydrophobically modified cellulose, as previously disclosed by Nakayama (Nakayama; col. 16, lines 5-50), for adjusting the properties of the modified pigment particles (Hood’151; col. 28, lines 20-40).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hood’151 et al. (U.S. Patent 9,464,151) as applied to claims 1, 3-9, 13-14, 18-23, and 25-26 above and further in view of Jani et al. "Dressing in Layers: Layering Surface Functionalities in Nanoporous Aluminum Oxide Membranes", Angew. Chem., Inter. Edition, 2010, Vol. 49, pp. 7933-7937.
With regard to the limitations of claim 15, Hood’151 discloses the composition according to claim 14, but Hood’151 does not disclose that the modified inorganic moiety comprises a reactive functionality amine. 
However, Jani discloses wherein the modified inorganic moiety comprises a reactive functionality amine (aluminum oxide AAO membranes were modified with 3-aminopropyl triethoxysilane, thus providing amino groups on the surface of aluminum oxide, as shown on figure 1; page 7933, col. 1, paragraph 2; page 7934, figure 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for wherein the modified inorganic moiety comprises a reactive functionality amine, as previously disclosed by Jani (Jani; page 7933, col. 1, paragraph 2; page 7934, figure 1), for adjusting the properties of the modified pigment particles (Hood’151; col. 28, lines 20-40). Further, provided that Hood’151 and Jani both disclose the surface modification of aluminum oxide (Hood; col. 75, lines 45-60) (Jani; page 7933, col. 1, paragraph 2; page 7934, figure 1), the modification to Hood’151's composition, of providing for wherein the modified inorganic moiety comprises a reactive functionality amine, would provide the benefit of adjusting the properties of the modified pigment particles (Hood’151; col. 28, lines 20-40).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hood’151 et al. (U.S. Patent 9,464,151) as applied to claims 1, 3-9, 13-14, 18-23, and 25-26 above and further in view of Lin et al. “Preparation and characterization of covalent polymer functionalized graphene oxide”, Journal of Mater. Chem., 2011, 21, pp. 3455-3461. 
With regard to the limitations of claim 16, Hood’151 discloses the composition according to claim 5, and Hood’151 further discloses that the allotrope is graphene (the polymers are suitable for use in industrial products comprised of graphene, col. 71, lines 5-35), but Hood’151 does not disclose that the modified allotrope moiety is modified graphene. 
However, Lin discloses wherein the modified allotrope moiety is modified graphene (graphene oxide sheets, i.e., the modified graphene, were prepared, coated with gamma-aminopropyltriethoxysilane, and reacted with maleic anhydride grafted polyethylene to produce grafted-coated graphene oxide sheets (abstract; page 3456, figure 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for wherein the modified allotrope moiety is modified graphene, as previously disclosed by Lin (Lin; abstract; page 3456, figure 1) for adjusting the properties of the copolymers used for modification of the pigment particles (Hood’151; col. 28, lines 20-40). Further, provided that Hood’151 and Lin both disclose the surface modification (Hood’151; col. 28, lines 30-40) (Lin; abstract; page 3456, figure 1) with maleic anhydride-based polymers (Hood’151; column 14, lines 35-50) (Lin; abstract; page 3456, figure 1), the modification to Hood’151's composition, of providing for wherein the modified allotrope moiety is modified graphene, would provide the benefit of adjusting the properties of the copolymers used for modification of the pigment particles (Hood’151; col. 28, lines 20-40).	
	With regard to the limitations of claim 17, the combined teaching of Hood’151 and Lin discloses the composition according to claim 16, but Hood’151 does not disclose that the modified allotrope moiety comprises a reactive functionality -COOH. However, Lin discloses wherein the modified allotrope moiety comprises a reactive functionality -COOH (as shown on figure 1, ultrasonication produces -COOH groups on the surface of graphene oxide; abstract; page 3456, figure 1; page 3456, col. 1, paragraph 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition, as previously disclosed by Hood’151, in order to have provided for wherein the modified allotrope moiety comprises a reactive functionality-COCH, as previously disclosed by Lin (Lin; abstract; page 3456, figure 1; page 3456, col. 1, paragraph 2), for adjusting the properties of the copolymers used for modification of the pigment particles (Hood’151; col. 28, lines 20-40).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764